DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated March 30, 2022 was submitted on June 22, 2022.  Claims 33, 39-43, 46, 50 and 51 were amended.  Claims 33-52 are currently pending.
The amendments to claims 33, 40, 41, 43 and 46 have overcome the objections to these claims (¶ 2 of the Office Action) and these objections have therefore been withdrawn.
The amendments to claim 43 have overcome the 35 U.S.C. §112(b) rejections of claims 43-52 (¶¶ 4-5 of the Office Action).  These rejections have therefore been withdrawn.
The amendments to claims 33 and 43 have overcome the prior art rejections of claims 33-52 (¶¶ 8-30 and 35-45 of the Office Action) and the double patenting rejections over copending U.S. Patent Application No. 16/312,797 (¶¶ 47-49 of the Office Action).  These rejections have therefore been withdrawn.  However, upon further consideration, new grounds of rejection of claims 33-52 have been made as detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 33-35, 37 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Mattelet et al. (U.S. Patent Application Publication No. 2018/0304825 A1, cited in previous Office Action) in view of Bravet (U.S. Patent No. 6,265,054, cited in IDS submitted February 18, 2022) and Fildhuth (“Design and Monitoring of Cold Bent Lamination-Stabilized Glass”, Institut für Tragkonstruktionen und Konstruktives Entwerfen, Universität Stuttgart, August 2015).
Regarding claim 33, Mattelet discloses an article (Title, Abstract of Mattelet, glass interior trim element) comprising: a glass substrate comprising a first major surface, a second major surface opposite the first major surface, and a non-planar shape ([0061] of Garner, flat glass sheet bent to adapt to shape of car; bent glass sheet would necessarily have first and second major surfaces and a non-planar shape); wherein the article is a component of a base of an automobile interior, wherein the base of the automobile interior comprises a dashboard, a center console, an instrument panel, a seat back, a seat front, a floor board, a door panel, a pillar, or an arm rest ([0020] of Mattelet, glass trim element mounted onto upper part of center console body; [0026] of Mattelet, trim element may be present as door handle contour, door panel, trim element of the dashboard or back of seats; claim only requires one of the recited automobile interior components).
Mattelet does not specifically disclose that the glass substrate has a thickness extending between the first major surface and the second major surface that is greater than or equal to 0.4 mm and less than or equal to 1.3 mm.  Mattelet, however, discloses that the glass sheet can have a thickness of 0.1 to 2.2 mm ([0088] of Mattelet).  Mattelet therefore clearly teaches a glass sheet thickness range (i.e., 0.1 to 2.2 mm) that overlaps with that recited in claim 1 (i.e., 0.4-1.3 mm) which would render the claimed thickness range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Mattelet does not specifically disclose that the glass substrate is cold-formed and that the article comprises a non-planar rigid support structure bonded to the glass substrate and configured to retain the cold-formed glass substrate in the non-planar shape, wherein: the non-planar rigid support is only bonded to the first major surface of the cold-formed glass substrate such that the non-planar rigid support retains the cold- formed glass substrate in the non-planar shape despite the first major surface and the second major surface comprising different surface stresses from bending.  Mattelet, however, discloses that the trim element can be made of laminated glass wherein a thermoplastic interlayer is used to laminate at least two glass sheets ([0091] of Mattelet).  Bravet discloses a composite glazing material comprising two sheets of glass with a plastic interlayer therebetween (Abstract of Bravet) wherein the glass sheets have a thickness of 0.4-0.6 mm (6:4-9 of Bravet).  According to Bravet, the composite glazing material can be curved by bonding the interlayer to the glass sheets while the glass sheets are held in a curved shape (6:33-40 of Bravet).  The interlayer in Bravet, which is between the two layers of glass, would only be bonded to one major surface of each glass sheet.  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a cold formed bent glass sheet as taught by Bravet as the curved glass sheet in the article of Mattelet.  Moreover, as disclosed by Fildhuth, it was known that elastic cold bending provides high optical surface quality and permits the unrestricted use of toughened glass compared to hot bent glass (Abstract of Fildhuth).  
Regarding claim 34, Mattelet discloses that the glass substrate consists of a single sheet of chemically strengthened glass that optionally includes one or more coatings or surface treatments ([0081] of Mattelet, glass sheet may be chemically tempered; coatings or surface treatments are optional and therefore not required; however, such coatings and treatments are disclosed at [0083]-[0086] of Mattelet).
Regarding claim 35, Mattelet discloses that when viewed from the second major surface, the cold-formed glass substrate completely covers the non-planar rigid support (3:62-67 of Bravet, interlayer is between the glass sheets and is not disclosed as extending past the edges of the glass sheets).
Regarding claim 37, Mattelet discloses the non-planar shape comprises a curved shape such that at least one of the first major surface and the second major surfaces comprises a concave or a convex shape ([0021] of Mattelet, glass trim element has a curvature; a curved glass trim element would necessarily have a concave and a convex surface).
Regarding claim 39, Bravet discloses that the cold-formed glass substrate comprises a Gaussian curvature that is equal to zero (6:32-40 of Bravet, glass is cold-formed; cold-formed glass would necessarily have a Gaussian curvature equal to zero since no plastic deformation occurs during bending).
Regarding claim 40, Bravet discloses that the non-planar rigid support structure is bonded to the first major surface at one or more non-planar points on the first major surface that are offset from a minor surface of the cold-formed glass substrate extending between the first major surface and the second major surface (6:32-40 of Bravet, glass is cold-formed by bonding interlayer to major surface of each glass sheet while sheets are held in curved shape; bonding therefore occurs offset from minor surfaces at edges of glass sheets).
Regarding claim 41, Bravet discloses that the non-planar rigid support structure is formed on and bonded to the first major surface by injection molding without the use of adhesive (6:32-40 of Bravet, glass is cold-formed by bonding interlayer to major surface of each glass sheet while sheets are held in curved shape via injection molding of plastic interlayer material without the use of an adhesive).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Mattelet in view of Bravet and Fildhuth as applied to claim 35 above and further in view of Pedder (U.S. Patent Application Publication No. 2014/0041904 A1, cited in previous Office Action).
Regarding claim 36, Mattelet does not specifically disclose a decorative ink coating on at least one of the first major surface and the second major surface.  Mattelet, however, discloses that the laminate can be used as a trim element of a center console having touch functionality (i.e., as a display) ([0067] of Mattelet).  Pedder discloses a glass cover sheet for a display comprising a decorative ink applied around the border ([0056] of Pedder).  According to Pedder, the decorative ink can be used to conceal electrical tracks of the underlying display ([0057] of Pedder).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to apply a decorative ink to the glass substrate in the modified laminate when using the laminate as a cover for a display.  One of ordinary skill in the art would have been motivated to do so in order to conceal electrical tracks of the underlying display as taught by Pedder ([0057] of Pedder).  
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Mattelet, Bravet and Fildhuth as applied to claim 37 above in view of either of Garner (International Patent Publication No. WO 2014/133923 A1, cited in previous Office Action) or Nishizawa et al. (U.S. Patent Application Publication No. 2009/0015747 A1) and further in view of Alder et al. (U.S. Patent Application Publication No. 2016/0354996 A1).
Regarding claim 38, Mattelet does not specifically disclose that the concave or the convex shape comprises a radius of curvature that is greater than or equal to 20 mm and less than or equal to 500 mm.  Mattelet, however, discloses that the laminate can be used as a trim element of a center console having touch functionality (i.e., as a display) ([0067] of Mattelet).  Garner discloses cold-formed glass polymer laminates which can be used as a substrate or a cover for a display ([0060] of Garner) wherein the radius of curvature of the glass-polymer laminate can be no less than 5 mm ([0049] of Garner).  Nishizawa similarly discloses a cold-formed glass article ([0009] of Nishizawa, display including elastically curved glass plates) which can be used as a display mounted on a vehicle ([0007] of Nishizawa).  According to Nishizawa, the display can have a radius of curvature of not less than 200 mm ([0036] of Nishizawa).  Neither Garner nor Nishizawa specifically disclose a cold-formed glass sheet having a thickness and a radius of curvature in the claimed range.  Nishizawa, however, discloses that a liquid display panel comprising two sheets of glass and a thickness t can have a radius of curvature of >400 t ([0016] of Nishizawa).  Nishizawa therefore discloses cold formed glass sheets having a thickness of 0.5 mm (panel thickness of approximately 1 mm) having a radius of curvature as low as 400 mm which is within the claimed thickness and radius of curvature range.  Alder additionally discloses that glass sheets having a thickness of 0.85 mm can be cold-bent to a radius of 150 mm ([0115] of Alder).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form the modified glass trim element with a radius of curvature as disclosed in either of Garner or Nishizawa in order to use the laminate as a substrate or a cover for a display.  Nishizawa and Alder establish that glass sheets having a thickness in the claimed range can be cold-formed to the claimed radius of curvature ([0016] of Nishizawa, [0115] of Alder).  Regarding the recited radius of curvature range, Garner and Nishizawa clearly teach radius of curvature ranges (i.e., >5 mm and no less than 200 mm) that overlap with that recited in claim 38 (i.e., 20-500 mm) which would render the claimed curvature range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Mattelet in view of Bravet and Fildhuth as applied to claim 33 above and further in view of Downes (U.S. Patent No. 2,403,060).
Regarding claim 42, neither Mattelet nor Bravet specifically disclose that an outer edge of the non- planar rigid support structure is disposed inward of a minor surface of the cold-formed glass substrate extending between the first major surface and the second major surface.  Downs, however, discloses a glass polymer laminate comprising two glass plates sandwiching a polymer interlayer wherein the edges of the glass plates extend beyond the edges of the interlayer material forming a channel (FIG. 6, 3:66-68 of Downes).  According to Downes, the channel allows a rubber material to be mounted therein to form a flexible mounting flange around the laminated unit (3:66-68 of Downes).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to extend the glass plates beyond the interlayer in the modified article.  One of skill in the art would have been motivated to do so in order to provide a channel for a flexible mounting flange around the laminated unit as taught by Downes (3:66-68 of Downes).
Claims 43-48 and 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh et al. (International Patent Publication No. WO 2011/115403 A1) in view of either of Garner or Nishizawa and further in view of Alder.
Regarding claim 43, Saitoh discloses an article (Title, Abstract of Garner, glass-polymer laminate) comprising: a cold-formed glass substrate comprising a first major surface, a second major surface opposite the first major surface, and a non-planar shape ([0008] of Garner, glass substrate shaped into non-planar formation at a temperature below the working temperature of the glass; glass is therefore cold-formed; glass sheet would necessarily have major surfaces as recited); a non-planar rigid support structure bonded to the first major surface of the glass substrate such that the non-planar rigid support structure retains the cold-formed glass substrate in a non-planar shape when the cold-formed glass substrate has an asymmetrical surface compressive stress distribution ([0008] of Garner, polymer layer attached to surface of cold-formed glass to maintain non-planar formation; cold formed glass of Garner would necessarily have an asymmetrical surface compressive stress distribution resulting from bending below working temperature of glass), wherein: the cold-formed glass substrate is the only sheet of glass in the article ([0053], FIG. 6 of Garner, laminate comprises a single layer of glass #210), and the non-planar rigid support structure is formed on and bonded to the first major surface by injection molding without the use of an adhesive ([0053] of Garner, polymer injected into mold while glass held in non-planar shape; no additional adhesive recited by Garner), the non-planar shape comprises a curved shape such that at least one of the first major surface and the second major surfaces comprises a concave or a convex shape (FIG. 7 of Saitoh, major surfaces are concave and convex).
Saitoh does not specifically disclose that the cold-formed glass substrate comprises a thickness that is greater than or equal to 0.4 mm and less than or equal to 1.3 mm.  Saitoh, however, discloses that the thickness of the glass plate can be 5 µm to 1 mm (0.005 – 1 mm) ([0024] of Saitoh).  Saitoh therefore clearly teaches a glass sheet thickness range (i.e., 0.005 – 1 mm) that overlaps with that recited in claim 1 (i.e., 0.4-1.3 mm) which would render the claimed thickness range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Saitoh also does not specifically disclose that the concave or the convex shape comprises a radius of curvature that is greater than or equal to 20 mm and less than or equal to 500 mm.  Garner, however, discloses cold-formed glass polymer laminates which can be used as a substrate or a cover for a display ([0060] of Garner) wherein the radius of curvature of the glass-polymer laminate can be no less than 5 mm ([0049] of Garner).  Nishizawa similarly discloses a cold-formed glass article ([0009] of Nishizawa, display including elastically curved glass plates) which can be used as a display mounted on a vehicle ([0007] of Nishizawa).  According to Nishizawa, the display can have a radius of curvature of not less than 200 mm ([0036] of Nishizawa).  Neither Garner nor Nishizawa specifically disclose a cold-formed glass sheet having a thickness and a radius of curvature in the claimed range.  Nishizawa, however, discloses that a liquid display panel comprising two sheets of glass and a thickness t can have a radius of curvature of >400 t ([0016] of Nishizawa).  Nishizawa therefore discloses cold formed glass sheets having a thickness of 0.5 mm (panel thickness of approximately 1 mm) having a radius of curvature of 400 mm which is within the claimed thickness and radius of curvature range.  Alder discloses that glass sheets having a thickness of 0.85 mm can be cold-bent to a radius of 150 mm ([0115] of Alder).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form the glass-resin laminate of Saitoh with a radius of curvature as disclosed in Garner or Nishizawa in order to use the laminate as a substrate or a cover for a display.  Nishizawa and Alder establish that glass sheets having a thickness in the claimed range can be cold-formed to the claimed radius of curvature ([0016] of Nishizawa, [0115] of Alder).  Regarding the recited radius of curvature range, Garner and Nishizawa clearly teach radius of curvature ranges (i.e., no less than 5 mm and no less than 200 mm, respectively) that overlap with that recited in claim 43 (i.e., 20-500 mm) which would render the claimed curvature range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 44, Saitoh discloses that the cold formed glass substrate comprises a minor surface extending between the first major surface and the second major surface, and an edge interface on the minor surface is free of adhesive (FIG. 7 of Saitoh, edges of glass plate #20 are a minor surface which extends between opposing major surfaces; edges of glass plate #20 are free of adhesive).
Regarding claim 45, Saitoh discloses that an entirety of a contact area between the non- planar rigid support structure and the cold-formed glass substrate is on the first major surface (FIGS. 6-7 of Saitoh, resin plate #10 only contacts major surface of glass plate #20).
Regarding claim 46, Saitoh discloses that the non-planar rigid support structure is configured to be attached to a component of an automobile interior.  In particular, the glass-resin laminate of Saitoh would necessarily be configured to be attached to a component of an automobile such as by adhesive bonding or using fasteners.
Regarding claim 47, Saitoh does not specifically disclose that the article is configured to be attached to a component of an automobile which component comprises a display, a dashboard, a center console, an instrument panel, a seat back, a seat front, a floor board, a door panel, a pillar, or an arm rest.  As set forth above with respect to the rejection of claim 46, the glass-polymer laminate of Saitoh would necessarily be configured to be attached to a component of an automobile (i.e., via adhesive bonding or the use of fasteners), including the recited types of components.  In addition, it is noted that Saitoh discloses that the laminate can be attached onto a surface of a resin window plate of an automobile ([0003] of Saitoh).  The laminate of Saitoh is therefore also configured to be attached to any of the recited components of an automobile.
Regarding claim 48, Saitoh discloses that, when viewed from the second major surface, the cold-formed glass substrate completely covers the non-planar rigid support (FIG. 7 of Saitoh, glass plate #20 completely covers resin plate #10 when viewed from the glass plate surface opposite the resin plate).
Regarding claim 50, Saitoh discloses that an outer edge of the non- planar rigid support structure is disposed inward of a minor surface of the cold-formed glass substrate extending between the first major surface and the second major surface ([0037] of Saitoh, glass plate need not be joined to rein plate over entire surface of glass plate).
Regarding claim 51, Saitoh does not specifically disclose that the cold-formed glass substrate comprises a surface compressive stress of greater than or equal to 300 MPa at the first major surface or the second major surface.  Alder, however, discloses glass sheets having surface compressive stress of at least 300 MPa ([0112] of Alder).  According to Alder, glass sheets having higher levels of surface compressive stress produce greater strength since tensile stresses from an impact must exceed the surface compressive stress at the tip of a flaw for a crack to propagate and result in breakage ([0112] of Alder).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the cold-formed glass substrate in the modified article with a surface compressive stress of at least 300 MPa in order to impart greater strength to the glass substrate as taught by Alder ([0112] of Alder).
Regarding claim 52, Saitoh discloses that the non-planar rigid support structure is bonded to the first major surface at one or more non-planar points on the first major surface that are offset from a minor surface of the cold-formed glass substrate extending between the first major surface and the second major surface (FIGS. 6-7 of Saitoh, resin plate #10 bonded to glass plate  #20 over non-planar major surface of glass plate; major surface of glass plate includes points offset from edge or minor surface of the cold-formed glass plate extending between the first major surface and the second major surface).
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Saitoh in view of either of Garner or Nishizawa as applied to claim 48 above and further in view of Pedder.
Regarding claim 49, Saitoh does not specifically disclose a decorative ink coating on at least one of the first major surface and the second major surface.  Garner and Nishizawa, however, suggest that the laminate can be used as a component of a display screens (see analysis of claim 43 above).  Pedder discloses a glass cover sheet for a display comprising a decorative ink applied around the border ([0056] of Pedder).  According to Pedder, the decorative ink can be used to conceal electrical tracks of the underlying display ([0057] of Pedder).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to apply a decorative ink to the glass substrate in the modified laminate when using the laminate as a component of a display.  One of ordinary skill in the art would have been motivated to do so in order to conceal electrical tracks of the underlying display as taught by Pedder ([0057] of Pedder).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33, 35, 37, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 10 of U.S. Patent No. 11,331,886 B2 (reference patent).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference patent is directed to an article comprising a cold-formed glass substrate having first and second opposed major surfaces and a non-planar rigid support structure bonded to a major surface of the cold-formed glass substrate.  While the claims of the reference application do not specifically disclose that the non-planar support is only bonded to the first major surface of the glass substrate (as recited in claim 33) and retains the substrate in the non-planar shape despite the difference in surface stress or wherein the glass has an asymmetric surface compressive stress distribution (as recited in claim 33), these limitations are inherent in the reference application claims.  Moreover, the claims of the reference application recite a rigid non-planar support bonded to the cold-formed glass substrate.  Claim 10 of the reference patent, which depends from claim 1 of the reference patent, recites the claimed thickness range for the glass substrate.  Regarding the limitation in claim 33 that the support structure is a component of an automobile interior (specific components recited in claim 33), claim 1 of the reference patent is directed to a vehicle interior system and claim 8 of the reference patent recites that the rigid support structure is configured to be attached to the specific vehicle interior components recited in claim 33.  Regarding the recitation in dependent claim 35 that the glass substrate completely covers the rigid support when viewed from the second major surface, claim 1 of the reference patent recites that the rigid support structure is bonded to one of the major surfaces.  Portions of the support structure bonded to a major surface would necessarily be completely covered by the opposing major surface.  Regarding the recitation in dependent claim 37 that the non-planar shape comprises a curved shape such that one of the first and second major surfaces comprises a concave or convex shape, the cold-formed glass substrate of claim 1 of the reference application would necessarily have a curved shape as recited since it is cold-formed and bonded to a curved surface of the rigid support.  Regarding dependent claim 40, claim 1 of the reference patent recites that the rigid support structure is bonded to one of the major surfaces of the cold-formed glass substrate which surface necessarily comprises a plurality of points offset from a minor surface of the glass substrate (i.e., the edges of the glass substrate).  Regarding claim 39, a cold-formed glass substrate would necessarily have a Gaussian curvature equal to zero (see analysis of claim 39 above).
Claims 34, 36 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 10 of U.S. Patent No. 11,331,886 B2 (reference patent) in view of: Mattelet (claim 34); Pedder (claim 36); or Downes (claim 42).
The secondary references either alone or in combination provide motivation to modify the article of the reference application claims to arrive at the article of the claimed invention (see analysis of dependent claims 34, 36 and 42 above).
Response to Arguments
Applicant's arguments have been fully considered to the extent that they apply to the new grounds of rejection but they are not persuasive.
The applicant asserts that Garner does not teach or suggest glass substrates having the claimed thickness as recited in claim 33 (¶ spanning pp. 9-10 of the amendment).  The Office Action, however, is not relying upon Garner to address this limitation.
The applicant also asserts that Garner does not teach the polymer layers as a component of a base of an automobile interior as recited in claim 33 (pg. 12, 3rd full ¶ of the amendment).  The Office Action, however, is now relying upon Mattelet to address this limitation.
The applicant also asserts that Garner and Bravet do not suggest an article comprising a cold-formed glass substrate having the claimed thickness and retained in a curved shape having a radius of curvature as recited in claim 43.  The Office Action, however, is relying upon the newly cited Saitoh reference to address the thickness limitation in claim 43.
The applicant also asserts that Garner does not satisfy the ranges for radius of curvature and thickness of the glass substrate recited in claim 43 and that Garner teaches away from the claimed combination of thickness and radius of curvature (pg. 15, 1st full ¶ of the amendment).  The rejection of claim 43, however, is relying upon either of Garner or Nishizawa and Alder to address the radius of curvature and thickness limitation.  Moreover, Garner and Nishizawa provide motivation to form with the claimed radius of curvature and Nishizawa and Alder establish that glass sheets having a thickness in the claimed range can be cold formed to the claimed radius of curvature (see rejection of claim 43 above).
The applicant also asserts that Garner teaches away from the claimed combination of thickness and radius of curvature since the example provided in Garner does not satisfy the claimed ranges for radius of curvature and thickness (pg. 15, 1st full ¶ of the amendment).  Garner, however, discloses that the values of radius of curvature and thickness vary depending upon the type of glass substrate used ([0051] of Garner).  Nishizawa and Alder establish that glass sheets having a thickness in the claimed range can be cold formed to the claimed radius of curvature (see rejection of claim 43 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746